DETAILED ACTION                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Campbell Yore on January 13, 2022.

The application has been amended as follows: 

CLAIM 20

A method of a blockchain comprising:

storing, on a Global Trade Management (GTM) computer, at least one blockchain client  

generating, by the GTM computer a smart contract for a GTM process, and deploying, by the blockchain client, the generated smart contract to an address of a virtual machine on a child chain of the GTM process  wherein the GTM process is selected from a group consisting of: 

security surveys, database screenings, duty payments, goods clearance events, goods transfer, and goods classification; 

running, by the childchain, the smart contract on the virtual machine 

receiving, by the childchain, information from a third party computer 

monitoring, by the executing smart contract, activity related to the GTM process on the childchain, by reading information received by the childchain 

determining, by the executing smart contract, that the read information requires a digital signature  and based on the determination, pushing a signature verification prompt to the third party computer; 



adding, by the executing smart contract, the information to the childchain.


CLAIM 21
 The method of claim 20, wherein the third party computer includes a memory that stores at least one a set of geo-specific trade compliance rules and regulations, one or more security screening databases, one or more private screening databases, a set of security survey forms, one or more goods classification schedules, a public restricted persons list, and a security survey record listing all security surveys filed during the import or export process for the shipment of goods.

CLAIM 22
The method of claim 20, wherein the digital signature includes a verification of a completion of one or more off chain  aspects of GTM process.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art  individually or in combination does not disclose the method of a blockchain storing, on a Global Trade Management (GTM) computer, at least one blockchain client   generating, by the GTM computer a smart contract for a GTM process, and deploying, by the blockchain client, the generated smart contract to an address of a virtual machine on a child chain of the GTM process  wherein the GTM process is selected from a group consisting of:  security surveys, database screenings, duty payments, goods clearance events, goods transfer, and goods classification;  running, by the childchain, the smart contract on the virtual machine receiving, by the childchain, information from a third party computer  monitoring, by the executing smart contract, activity related to the GTM process on the childchain, by reading information received by the childchain,  determining, by the executing smart contract, that the read information requires a digital signature  and based on the determination, pushing a signature verification prompt to the third party computer;  receiving, by the executing smart contract, a digital signature, from the third party computer; and adding, by the executing smart contract, the information to the childchain.
Regarding 35 U.S.C. 101
	The claims overcome the 35 USC 101 analysis by providing a technical solution to problems
associated with global trade management which include high fault, connectivity and latency issues by
employment of a particular (subchains and childchains) blockchain technique [see Specification, O0006-
0008].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692